Citation Nr: 0509482	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for neuritis, lower 
extremities, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2002.  This case was previously before the Board and was 
remanded in August 2003.

In March 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as neuritis, lower extremities, is productive 
of mild pain, numbness and tingling.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 
percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic 
Code 8621 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a November 2001 rating decision, the RO 
denied the veteran's claim.  Thereafter, the RO did furnish 
VCAA notice to the veteran in March 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, as well as the February 2002 
statement of the case and the November 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the March 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded a VA examination, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected neuritis, lower 
extremities, warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected neuritis, lower extremities, 
in currently rated under Diagnostic Code 8621 for neuritis of 
the external popliteal nerve.  38 C.F.R. § 4.123 states that 
"neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at time 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis...the maximum rating which may be assigned 
for neuritis not characterized by organic changes referred to 
in this section will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis."

The evidence of record shows that the veteran complains of 
pain, tingling and numbness in his lower extremities.  A 
November 2001 VA examination report shows that the veteran 
has non service-connected diabetes mellitus.  On physical 
examination, the veteran's cranial nerves and motor strength 
were normal.  His reflexes were plus one in the knees and 
trace in the ankles.  Sensory testing revealed slightly 
diminished pin distally in the feet and diminished vibratory 
sense of the feet as well.  The examiner's diagnosis was 
peripheral neuropathy.  The examiner noted that the veteran 
had numbness and tingling in his feet and some objective 
findings consistent with peripheral neuropathy.  The examiner 
said that he was unable to separate out which of the 
veteran's current neuritis symptoms were due to diabetes 
mellitus and which symptoms were due to his service-connected 
neuritis of the lower extremities.  The VA examiner did 
comment that the veteran has had two problems in the past, 
one related to service and one more recent one with a 
neuropathy that may be due to diabetes. 

A December 2001 report from Dr. P. Tarbox showed that the 
veteran suffers from moderate sensorimotor polyneuropathy.  A 
June 2002 letter from Dr. P. Tarbox states that the etiology 
of the veteran's neuropathy is most likely diabetes.  On 
physical examination, the veteran's cranial nerves were 
grossly intact.  He had diminished grip and dorsiflexion of 
the ankle.  His reflexes were diminished throughout with 
absent ankle jerks.  He had poor discrimination in the lower 
extremities of touch vs. pinprick.

The initial problem in this case is to determine whether all 
of the veteran's symptoms are due to the service-connected 
neuritis of the lower extremities.  The clear preponderance 
of the medical evidence is against a finding that all of the 
lower extremity symptoms are due to the neuritis.  Both VA 
and private medical examiners have been of the opinion that 
at least some of the neuropathy is due to the nonservice-
connected diabetes.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that some of the lower extremity symptoms are due 
to the neuritis.  In all, the evidence of record shows that 
the veteran has pain, numbness and tingling in his lower 
extremities.  The Board acknowledges that the medical 
evidence of record indicates that it is not possible to 
distinguish between which of the veteran's current symptoms 
are due to his service-connected disability and which are due 
to his non service-connected diabetes mellitus.  Therefore, 
after resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's current symptoms 
of pain, numbness and tingling in the lower extremities are 
due to his service-connected disability.  As such, the Board 
finds that a 10 percent rating for mild neuritis is 
warranted.  There is no evidence of record which shows that 
the veteran's symptoms rise to the level of moderate to 
warrant a 20 percent rating, particularly in the absence of 
any muscle atrophy or constant, sometimes excruciating, pain.  
Although one examiner referred to moderate sensorimotor 
polyneuropathy, it appears that the neuropathy is due to the 
diabetes.  At any rate, the mere reference to "moderate" 
does not appear to be otherwise supported by clinical 
findings.  There is no evidence of muscle atrophy or constant 
pain to suggest more than mild symptoms associated with the 
neuritis.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 10 percent disability rating, but no higher, is warranted 
for the veteran's service-connected neuritis, lower 
extremities.  To this extent, the appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


